Citation Nr: 1707527	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for osteoarthritis of the right knee with loss of extension under Diagnostic Code (DC) 5010-5261 for the time period prior to March 23, 2016.

2.  Entitlement to a rating greater than 10 percent for right knee instability under DC 5257 for the time period prior to March 23, 2016.

3.  Entitlement to a rating greater than 60 percent for status post left knee arthroplasty.

4.  Entitlement to a rating greater than 10 percent for traumatic arthritis of the left knee with loss of flexion under DC 5010-5260.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada (Agency of Original Jurisdiction (AOJ)).  This case has a complicated procedural history stemming from the Veteran's claim for an increased rating received in October 2008.  The subsequent actions included rating reductions for both knees which was appealed to the Board.  Thus, in addition to the increased rating claims, the issues on appeal concerned the propriety of the rating reductions.  See generally Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will summarize the history only as it pertains to the issues currently left before the Board.

With respect to the left knee, the Veteran had been assigned a 10 percent evaluation for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective December 1, 1992.  In an April 2000 rating decision, the AOJ recharacterized the Veteran's left knee disability as arthroplasty of the left knee, and continued a 30 percent disability rating under DC 5055.  At that time, the Veteran's 10 percent disability rating under DC 5260 was not addressed and remained in effect.  

In an August 2001 rating decision, the AOJ increased the Veteran's status post arthroplasty of the left knee to 60 percent under DC 5055, effective May 1, 2001.  The Veteran was also afforded multiple periods of a 100 percent disability rating for his left knee disability based on the need for convalescence

The Veteran filed his increased rating claims in September 2008.  In pertinent part, a May 2010 AOJ rating decision essentially eliminated the 10 percent rating for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective August 1, 2010 reasoning that this rating constituted impermissible pyramiding of symptoms compensated under DC 5055 (chronic residuals consisting of severe painful motion or weakness of affected extremity).  As addressed below, the Board agrees that the ratings under DC 5260 and DC 5055 are duplicative.  However, the AOJ did not follow the proper procedure by eliminating this rating based on clear and unmistakable error (CUE) but, rather, reduced the rating based on a finding of material improvement which could not be sustained.  Thus, in an August 2013 decision, the Board restored the 10 percent disability rating for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective August 1, 2010.

To date, the AOJ has not decided to pursue eliminating the 10 percent rating for left knee traumatic arthritis with loss of flexion based on CUE.  Therefore, the Board may only determine whether a higher rating is warranted for the increased rating claim appealed to the Board.

With respect to the right knee, the Board's August 2013 decision also restored a 30 percent rating for osteoarthritis of the right knee with loss of extension under DC 5003-5261 and a 10 percent rating for instability under DC 5257.  After the Board's decision, the Veteran underwent right knee replacement and has been assigned a 100 percent convalescence rating effective March 23, 2016 which continues to remain in effect.

As discussed above, the Veteran has been assigned different disability ratings for different periods of time during the appeal period.  As such, the Board has rephrased the issues to reflect that "staged" ratings have been assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in May 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board finally notes that, in a written statement received in December 2016, the Veteran's representative waived AOJ review of evidence not considered in its prior adjudications.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 23, 2016, the Veteran did not manifest or more nearly approximate right knee flexion of 60 degrees or less, or extension of 30 degrees or more even when considering functional impairment on use or during flares of disability.

2.  Prior to March 23, 2016, the Veteran's right knee was manifested by no more than slight instability.

5.  Since May 1, 2001, the Veteran's status post left total knee replacement has manifested, or more nearly approximated, no more than severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  For the time period prior to March 23, 2016, the criteria for a rating in excess of 30 percent for osteoarthritis of the right knee with loss of extension under DC 5010-5261 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2016).

2.  For the time period prior to March 23, 2016, the criteria for a rating greater than 10 percent for right knee instability under DC 5257 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257.

4.  The criteria for a rating in excess of 60 percent for status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.410, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262.

5.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the left knee with loss of flexion under DC 5010-5260 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.410, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A pre-adjudicatory letter dated October 2008 fully satisfied the duty to notify provisions as VA notified the Veteran of the information and evidence needed to substantiate her claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claims.  The Veteran has also been afforded VA examinations to evaluate the nature and severity of his left knee and right knee disabilities.  The Board acknowledges the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) which held that, under 38 C.F.R. § 4.59, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Here, the Veteran has been awarded the maximum schedular rating for his status post left knee replacement and is receiving the 100 percent convalescence rating for his status post right knee replacement.  As higher ratings are not available based on range of motion and functional impairment and current examination cannot replicate findings prior to the knee replacements, the Board finds that additional examination is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

The Veteran seeks higher disability ratings for his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis
I.  Right Knee

On March 23, 2016, private medical records reflect that the Veteran underwent a right total knee arthroplasty.  As a result, since March 23, 2016, he has a temporary 100 percent disability rating.  Prior to March 23, 2016, he seeks a rating greater than 30 percent for osteoarthritis of the right knee with loss of extension under DC 5010-5261, and a rating greater than 10 percent for right knee instability under DC 5257.

The record reflects extensive treatment and evaluation of the Veteran's right knee.  During a January 1998 VA examination, his right knee extension was limited to 21 degrees, and flexion was limited to 78 degrees.  May 1998 imaging reflected mild degenerative osteoarthritis.  During a July 1998 VA examination, he described flares of right knee disability.  His right knee extension was limited to five degrees, and flexion was limited to 110 degrees.  A Lachman test and McMurray test were both positive.  He had internal derangement of the right knee, with degenerative joint disease related to abnormal weight bearing because of a left knee injury. 

During an April 2000 VA examination, the Veteran reported right knee swelling but denied instability.  He used a cane and brace for support.  On examination, the right knee extended fully in gait, and his flexion was limited to 105-110 degrees upon objective examination.  There was tenderness along the medial joint line.  The right knee ligaments appeared to be stable, but were painful when stressed, with effusion and tenderness around the joint.

During a June 2001 VA examination, the right knee extended to 180 degrees and flexed to 90 degrees with pain.  The Veteran described pain with normal use with aggravation of pain with repeated use, which markedly impaired his functional status in combination with difficulty arising and beginning to bend his knee.  Imaging indicated mild degenerative changes of the right knee.  The Board notes that the measurement of extension to 180 degrees appears to indicate full extension of the knee into a straight line.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 670 (31st ed. 2007) (defining extension as "the bringing of the members of a limb into or toward a straight relation," and including a diagram indicating 180 degrees of extension is full extension.) 

During a July 2008 VA examination, the Veteran described significant right knee pain which occurred as often as 4 to 5 times a day.  He reported pain of 5/10 severity elicited by physical activity with an ability to function with medication.  On examination, the right knee manifested tenderness, guarding, and crepitus, but no subluxation.  The Veteran had right knee flexion limited to 125 degrees, and extension limited to ten degrees.  After repetitive use, the right knee was additionally limited by pain.  Other tests, including a meniscus test, were normal with no clicking in the knee.  The examiner also indicated that the right knee was stable.

During a May 2009 VA examination, the Veteran described a constant, dull, nagging and throbbing pain which caused balance difficulties, particularly when considering a right foot disability.  His knee was aggravated by walking, standing for 20 minutes, or using stairs.  He described losing his balance and falling down stairs as well as falling when getting up from a couch.  He had sleep difficulty due to knee pain.  He had flares which lasted up to an hour exacerbated by activities such as extension and flexion when tending to livestock.  At times, he used his wife's walker due to knee pain.  The examiner observed the Veteran walk "quickly up and down the hall twice for a total of almost 300+ feet."  During the objective examination, in a supine position, right knee extension was limited to 15 degrees, and flexion was limited to 66 degrees with pain.  In a seated position, flexion went to 90 degrees, and the examiner noted that the Veteran extended his knees fully to put his pants on.  The examiner further noted that there was a discrepancy between his observation of the Veteran walking down the hall and getting dressed in contrast to the range of motion examination.  Further, the Veteran declined stability testing of the knee because of pain.

During a May 2012 VA examination, the Veteran ported being independent in activities of daily living (ADL) and capable of performing most household chores.  He could stand for 10 to 20 minutes, and walk 1/2 a block.  He had right knee flexion to 70 degrees, with pain beginning at 70 degrees, and no limitation of extension.  He was able to perform repetitive-use testing, also with flexion to 70 degrees and no limitation of extension.  He had pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Upon further testing, he had no right knee instability or subluxation.  May 2012 imaging reflected mild degenerative findings of the right patellofemoral joint.

September 2012 private medical records reflect that the Veteran was treated for bilateral knee pain with symptoms including decreased mobility, limping, popping, and weakness.  Imaging of the right knee reflected advanced medial and lateral compartment joint space loss and osteophytes, but no abnormal tilt or subluxation.  The Veteran had passive and active right knee flexion to 90 degrees, and extension to ten degrees.  While moderate right knee symptoms were noted, the treatment record indicated that no specific intervention was needed at that time.  

In June 2015, the Veteran again sought VA treatment for pain in his right knee.  In July 2015, he was diagnosed with meniscus tears and degenerative arthritis in his right knee, but he did not manifest subluxation or effusion at that time.  At that time, the Veteran reported that his right knee had been doing well until two months prior, when he twisted it and heard it pop.  See also October 2015 VA Treatment Records.

December 2015 private medical records contain imaging confirming arthritis and meniscal tears.  At that time, his right knee was stable, and anterior and posterior drawer tests were negative.  Right knee extension was limited to five degrees, and flexion was limited to 100 degrees.  See also January 2016 Private Medical Records.

The Veteran was a professional bull rider for 48 years prior to an April 2000 left knee arthroplasty, and again from 2003 through 2006.  See May 2009 VA Examination.  During the relevant time period, the Veteran has used both crutches and a cane due to his bilateral knee problems.  See March 2010 Hearing testimony; May 2013 Hearing Testimony.  He has also reported that his bilateral knee pain has increased over the years, causing trouble walking, driving, falling asleep, and causing some falls.  See April 2010 Veteran Statement; May 2013 Hearing Testimony.  Prior to his March 23, 2016, right total knee arthroplasty, the Veteran described symptoms of right knee pain, instability, limited motion, and popping.  See March 2016 Private Medical Records. 

The Veteran's right knee disorder for loss of extension is currently rated as 30 percent disabling prior to March 23, 2016, for extension limited to 20 degrees.  During the relevant time period, the Veteran's right knee extension was, at worst, limited to 21 degrees, and, at best, demonstrated full extension.  The January 1998 VA examination indicated extension limited to 21 degrees.  Since that time, at least eight other objective examinations have indicated that right knee extension was between full extension and limited to 15 degrees.  The Board finds that the preponderance of the evidence is against a finding of right knee extension limited to 30 degrees.

The Veteran's right knee disorder for instability is currently rated as 10 percent disabling prior to March 23, 2016, for slight instability.  A July 1998 VA examination was positive for a Lachman test and McMurray test with internal derangement, but offered no further explanation as to what the positive results indicated.  Since that time, objective examinations during the April 2000, July 2008, and May 2012 VA examinations, along with July 2015 VA treatment records and December 2015 private medical records, have determined that the right knee was stable.  Further, July 2008 and May 2012 VA examinations, along with September 2012 private medical records, have determined that there was no subluxation of the right knee.  The Veteran has testified that his bilateral knee conditions have caused him to fall, and he reported right knee instability prior to his March 23, 2016, right total knee arthroplasty.  However, actual clinical evaluation of the right knee showed no more than mild instability.  Overall, the Board places greater probative weight to the findings of the VA and private clinicians as to the actual clinical extent of right knee instability as these examiners have greater expertise and training than the Veteran in objectively measuring instability performing specific clinic tests.  The Board finds that the preponderance of the evidence is against a finding of moderate right knee instability.

The Board has also considered DC's 5258, 5259, and 5260 while rating the Veteran's right knee.  DC's 5258 and 5259 are contemplated by the limitation of extension rating of 30 percent disabled.  See M21-1, Part III.iv.4.A.3.  Further, during the relevant time period, his right knee flexion was, at worst, limited to 66 degrees.  In order to receive a non-compensable rating under DC 5260, flexion must be limited to 60 degrees.

The Board has also considered the extent of functional impairment on use.  The Veteran described limitations of walking, standing and using stairs.  He further described instability and increased pain on use.  However, the medical evaluations with repetitive testing do not show, or more nearly approximate, the criteria for limitation of extension to 30 degrees or limitation of flexion to 60 degrees.  Notably, the Veteran himself has not described such limitation in terms of degrees.  As such, the Board finds no basis for a higher rating still when considering functional impairment on use under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In so holding, the Board finds that the Veteran's description of symptoms and limitations are credible and consistent with the evidentiary record.  However, as it pertains as to whether he manifests the particular symptoms and limitations entitling him to a higher rating still, the Board places greater probative weight to the findings of the VA and private clinicians as to the actual clinical extent of right knee instability as these examiners have greater expertise and training to more accurately measure aspects of disability such as range of motion, instability, swelling, effusion, etc.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



II.  Left Knee

A.  Entitlement to a rating greater than 60 percent for status post left knee arthroplasty

The Veteran has been assigned a 30 percent rating for status post arthroplasty of the left knee under DC 5055 effective August 1, 1998, a temporary 100 percent rating from March 27, 2000 to April 30, 2001, and a 60 percent rating under DC 5055 effective May 1, 2001.  He filed his increased rating claim in September 2008.

The Veteran has an extensive history of treatment for his left knee.  During a September 1990 VA examination, The Veteran had full extension of the left knee, and flexion limited to 110 degrees because of pain.  There was tenderness, but no swelling.  He was diagnosed with status post reconstruction of the left knee with residual instability and degenerative joint disease.

In August 1992, the Veteran underwent an arthroscopy for debridement of the left knee after a June 1992 work injury.  After that, he received VA treatment for effusion, swelling, and pain.  See August and December 1995 VA Treatment Records.  In June 1997, he underwent another arthroscopy to perform a chondroplasty and irrigation of the left knee.

During a January 1998 VA examination, the Veteran described chronic left knee pain and swelling since the 1997 arthroscopic procedure.  He had been informed of the need for total knee replacement.  He wore an ACL stabilizing brace.  His left knee flexion was limited to 143 degrees.  The examiner noted that the Veteran had mild effusion and post-operative swelling of the left knee, along with moderately severe traumatic arthritis.  Overall, the Veteran had significant residual disease in the knee which would prevent any type of employment at the current time.

May 1998 imaging reflected marked osteoarthritis of the left knee, and the Veteran underwent injections for left knee pain.  June 1998 VA treatment records reflect that the left knee remained swollen from surgery, and the Veteran reported that his knee was unstable and caused constant pain.

During a July 1998 VA examination, the Veteran wore a left knee brace for instability, and he reported constant left knee pain.  Examination showed left knee flexion was limited to 80 degrees, and extension was limited to ten degrees.  The examiner noted that the left knee had not yet fully recovered from surgery, and was extremely swollen. 

The Veteran continued to undergo VA treatment.  In August 1998, he was treated for left knee pain and had it aspirated.  February 1999 imaging reflected advanced degenerative changes and probable osseocartilaginous loose bodies.  April 1999 treatment notes reflect pain and swelling in the left knee, and the Veteran reported trouble sleeping because of knee pain.  In October 1999, his left knee range of motion was "from 0-80 degrees," and the knee was stable.  At that time, he was scheduled for a left total knee arthroplasty.  

During a March 23, 2000 examination, the Veteran reported being scheduled for a left knee replacement in the upcoming week.  He described chronic swelling, pain and very limited range of motion.  By x-ray, he reached end-stage osteoarthritis.  He used a cane and brace for support, and could only walk a few feet due to problems associated with his left knee.  On examination, the Veteran walked with a flexed left knee and antalgic gait.  There was 3+ effusion at the knee joint.  The Veteran had a flexion contracture at 30 degrees and with further flexion to about 65 degrees.  There was tenderness about the margins of the joint, but the ligaments appeared to be basically quite stable.

On March 27, 2000, the Veteran was admitted for left knee total replacement.  He has been assigned a 60 percent rating under DC 5055 effective May 1, 2001.

During a June 2001 VA examination, the left knee extended to 180 degrees, and flexion was limited to 90 or 95 degrees, with pain.  The Veteran described pain with normal use with aggravation of pain with repeated use, which markedly impaired his functional status in combination with difficulty arising and beginning to bend his knee.  Imaging reflected a stable prosthesis in the left knee.

During a post-surgery follow-up in August 2001, the left knee demonstrated good stability and flexion limited to 110 degrees.  The Veteran reported continued left knee pain, and the physician was unsure what was causing the continued pain.  He continued to receive VA treatment for the left knee, and October 2005 VA treatment records reflect that the Veteran reported that he was limited by his left knee.  

During a July 2008 VA examination, the Veteran reported bilateral knee pain.  The examiner noted no symptoms from his left knee prosthetic implants.  He had full extension in the left knee, and flexion limited to 130 degrees.  Collateral, cruciate, and meniscus tests results were all normal.  Further, August 2008 private medical records contain imaging that reflected a normal left knee prosthesis without additional acute abnormality.    

During a May 2009 VA examination, the examiner noted that the Veteran had 14 total surgeries on his left knee.  He further noted that the Veteran had been a professional bull rider for 48 years, and had ridden bulls from 2003 through 2006, after his total left knee arthroplasty.  Further, the examiner observed the Veteran walk "quickly up and down the hall twice for a total of almost 300+ feet."  The Veteran described a constant, dull, nagging and throbbing pain which caused balance difficulties, particularly when considering a right foot disability.  His knee was aggravated by walking, standing for 20 minutes, or using stairs.  He described losing his balance and falling down stairs as well as falling when getting up from a couch.  He had sleep difficulty due to knee pain.  He had flares which lasted up to an hour exacerbated by activities such as extension and flexion when tending to livestock.  At times, he used his wife's walker due to knee pain.  During the objective examination, in a supine position, left knee extension was limited to 35 degrees, and flexion was limited to 80 degrees with pain.  In a seated position, flexion went to 90 degrees, and the examiner noted that the Veteran extended his knees fully to put his pants on.  The examiner further noted that there was a discrepancy between his observation of the Veteran walking down the hall and getting dressed in contrast to the range of motion examination.  The Veteran declined stability testing of the knee because of pain.

In his March 2010 hearing testimony, the Veteran noted left knee pain and instability, but no swelling, and indicated that he used crutches to get around.  In April 2010, he provided a statement that his bilateral knee disabilities were getting worse, causing pain, cramps, and trouble walking and driving.  January 2011 VA treatment records reflect that he had chronic pain in his left knee.

During a May 2012 VA examination, the Veteran ported being independent in activities of daily living (ADL) and capable of performing most household chores.  He could stand for 10 to 20 minutes, and walk 1/2 a block.  On examination, the Veteran demonstrated full extension of his left knee, and flexion was limited to 60 degrees.  After repetitive use testing, the results were the same.  The examiner indicated that the Veteran did not have instability or subluxation of the left knee, and further did not have any tibial or fibular impairments.  

September 2012 private medical records reflect that the Veteran's left knee extension was limited to ten degrees, and flexion was limited to 80 degrees on both passive and active motion.  Further, the Veteran reported symptoms including decreased mobility, difficulty sleeping, limping, popping, and weakness.

Finally, June 2015 VA treatment records contain imaging of the left knee that reflected no subluxation, no effusion, and acute abnormality.  

During the relevant time period, the Veteran has reported that his bilateral knee pain has increased over the years, causing trouble walking, driving, falling asleep, and causing some falls.  See April 2010 Veteran Statement; May 2013 Hearing Testimony.

As discussed above, the criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

For the entire appeal period, the Veteran's left knee disability has not been manifested by any ankylosis or impairment of the tibia and fibula.  Extension was, at worst, limited to 35 degrees.  Further, the Veteran has reported symptoms such as increased pain, decreased mobility, difficulty sleeping, and instability.  These symptoms more closely approximate chronic residuals consisting of severe painful motion or weakness under DC 5055.  The Board notes that the Veteran's rating of 60 percent disabled since May 1, 2001, for left knee replacement is the maximum schedular rating allowed for this disability.  Entitlement to an extraschedular rating for left knee replacement is discussed below.

C.  Entitlement to a rating greater than 10 percent for traumatic arthritis of the left knee with loss of flexion under DC 5010-5260

With respect to the left knee, the Veteran had been assigned a 10 percent evaluation for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective December 1, 1992.  In an April 2000 rating decision, the AOJ recharacterized the Veteran's left knee disability as arthroplasty of the left knee, and continued a 30 percent disability rating under DC 5055.  At that time, the Veteran's 10 percent disability rating under DC 5260 was not addressed and remained in effect.  

In an August 2001 rating decision, the AOJ increased the Veteran's status post arthroplasty of the left knee to 60 percent under DC 5055, effective May 1, 2001.  The Veteran was also afforded multiple periods of a 100 percent disability rating for his left knee disability based on the need for convalescence

In pertinent part, a May 2010 AOJ rating decision essentially eliminated the 10 percent rating for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective August 1, 2010 reasoning that this rating constituted impermissible pyramiding of symptoms compensated under DC 5055 (chronic residuals consisting of severe painful motion or weakness of affected extremity).  The Board agrees that the ratings under DC 5260 and DC 5055 are duplicative.  However, the AOJ did not follow the proper procedure by eliminating this rating based on CUE but, rather, reduced the rating based on a finding of material improvement which could not be sustained.  Thus, in an August 2013 decision, the Board restored the 10 percent disability rating for left knee traumatic arthritis with loss of flexion under DC 5010-5260 effective August 1, 2010.

To date, the AOJ has not decided to pursue eliminating the 10 percent rating for left knee traumatic arthritis with loss of flexion based on CUE.  Therefore, the Board may only determine whether a higher rating is warranted for the increased rating claim appealed to the Board.

During the relevant time period, the Veteran's left knee has manifested, at worst, flexion limited to 60 degrees.  In the absence of any evidence of left knee flexion limited to 30 degrees, a disability rating of 20 percent under DC 5010-5260 is not warranted.  Further, limitations of range of motion are considered in the left knee replacement rating under DC 5055 discussed above.  Any additional compensation for range of motion limitations of the left knee would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

III.  Extraschedular Consideration

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran describes bilateral knee pain that limits activities such as walking and driving, and further causes trouble sleeping.  He is competent to report his observations regarding his bilateral knee pain and functional limitations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the medical evidence of record.  Here, the Veteran has been assigned the maximum schedular rating for status post total left knee arthroplasty, a ten percent rating for limited flexion of the left knee, and, prior to March 23, 2016, a 30 percent rating for limited extension of the right knee and a ten percent rating for instability of the right knee.  These ratings contemplate the functional impairments reported by the Veteran.  In fact, the Board has relied upon the statements of functional impairment by finding that the right knee is slightly unstable.  Additionally, the Veteran has been awarded a total disability evaluation based on individual Unemployability (TDIU) based upon the combined effects of these disabilities.  See August 2013 Board Decision.

However, to the extent he argues his symptomatology is more severe than the disability ratings assigned for the orthopedic manifestations of bilateral knee disabilities, his statements must be weighed against other evidence of record.   The Board places greater probative weight on the findings of the private and VA physicians who have greater training and expertise than the Veteran in diagnosing the objective manifestations of joint disorders.  Thus, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

Thus, the Board finds that the assigned schedular ratings reasonably describe the severity and symptomatology of the Veteran's service-connected bilateral knee disabilities.  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has been assigned separate disability ratings for mood disorder and bilateral knee conditions.  He has been awarded TDIU based upon the combined effects of these disabilities.  However, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a rating greater than 30 percent for osteoarthritis of the right knee with loss of extension for the time period prior to March 23, 2016, is denied.

Entitlement to a rating greater than 10 percent for right knee instability for the time period prior to March 23, 2016, is denied.

Entitlement to a rating greater than 60 percent for status post left knee arthroplasty is denied.

Entitlement to a rating greater than 10 percent for traumatic arthritis of the left knee with loss of flexion is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


